Citation Nr: 1202728	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1973, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part, denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional medical evidence along with a waiver of RO consideration.  Additionally, subsequent to the hearing, the Veteran's representative submitted copies of evidentiary material from the Social Security Administration (SSA), associated with his application for SSA benefits, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

At his May 2011 hearing, the Veteran reported that he was unable to work due to his PTSD and that he had been awarded SSA disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451. Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in considering the rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues on appeal are as stated on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the outset, the Board notes that evidentiary material pertaining to the Veteran's application for SSA benefits reveals the presence of VA treatment records, dated from March 2009 to September 2009, and prior to June 2008, which had not otherwise been associated with the claims file.  Additionally, a thorough review of the Veteran's VA treatment records reveal diagnoses of medical conditions by VA that predate the VA treatment records, dated beginning in June 2008, that have thus far been associated with the claims file.  Therefore, this case must be remanded in order for the RO/AMC to ensure that a complete copy of the Veteran's VA treatment records pertaining to treatment for his service-connected PTSD and claimed respiratory condition is associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

Additionally, the Veteran testified at his May 2011 personal hearing that he was diagnosed with asthma in 1975 by Dr. McGary, approximately two years after his separation from active service.  He stated that he was uncertain if Dr. McGary is still alive, but that he would attempt to obtain and submit his records.  The Veteran did not submit any additional records.  As the case must be remanded for the other reasons, efforts should also be undertaken to obtain the Veteran's treatment records from Dr. McGary.

Further, the Veteran should be afforded a new and contemporaneous VA psychiatric examination to determine the manifestations and level of severity associated with his service-connected PTSD.  In this regard, the Board notes that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected PTSD in May 2009.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in this case, the Board believes that a current evaluation of the Veteran's service-connected PTSD would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Lastly, the Veteran should be provided appropriate VCAA notice with respect to the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. 
A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed respiratory condition and service-connected PTSD from the VA Medical Center in Providence, Rhode Island, dated since May 1973.  

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to his claimed respiratory condition from Dr. McGary, dated since 1975.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should provide an opinion as to whether the Veteran's PTSD and diabetes mellitus together render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


